     1                                           CERTIFICATE OF SERVICE
     2                  I hereby certify that on August 16, 2019, I electronically filed the foregoing with the
     3        Clerk of the Court using the CM/ECF system which will send notification of such filing to the
     4        following:
     5
               Mark P. Scheer
     6         Jennifer L. Crow
               Matthew C. Erickson
     7         Scheer.Law PLLC
               600 University Street, Suite 2100
     8         Seattle, WA 98101
               Phone: (206) 800-4070
     9         Email: mark@scheer.law
                       Jen@scheer.law
    10                 MattE@scheer.law
    11

    12

    13
                                                              s/ Michael A. Moore
    14                                                        Michael A. Moore, WSBA No. 27047
                                                              Attorney for Plaintiff
    15                                                        CORR CRONIN LLP
                                                              1001 Fourth Avenue, Suite 3900
    16                                                        Seattle, Washington 98154-1051
                                                              Telephone: (206) 625-8600
    17                                                        E-mail: mmoore@corrcronin.com
    18

    19

    20

    21

    22

    23

    24
    25


               PLAINTIFF’S FIRST AMENDED
                                                                                             CORR CRONIN LLP
               VERIFIED COMPLAINT – 19                                                  1001 Fourth Avenue, Suite 3900
               No. 2:19-cv-01277-RSL                                                    Seattle, Washington 98154-1051
                                                                                               Tel (206) 625-8600
                                                                                               Fax (206) 625-0900
1257 00003 jh16d8271m
